Case 2:19-cv-18122-MCA-LDW Document 26 Filed 11/21/19 Page 1 of 2 PagelD: 564
Case 2:19-cv-18122-MCA-LDW Documenti2 Filed 10/23/19 Page 2 of 2 PagelD: 299

 

 

RETU. OF SERVICE
Service of the Summons and complaint was made by

sen PATE DIT ® Groot
Parr, Passo Lt me (¥uss Server™

Check one box below to indicate appropriate method of service

 

 

 

C Served personally upon the defendant. Place where served:

 

Bk Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
discretion then residing therein.

1h ‘ps of eae with whom the ae a were left: Hr Y, fA Lew I ey

IL, Teena, AT 97G5d
[7 Retumed unexecuted:

Other (specify) :

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES

 

 

TOTAL

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information

contained in the Return of Service and Statement of Service Fees is true and correct

Executed on (0/27/19 birny Brut

Date Signature of Server

Sanu Pose LL

Address of Server

7
1asq LtHetm Road
Marie Pla ng, NO 47958

 

 

U73777

 
Case 2:19-cv-18122-MCA-LDW Document 26 Filed 11/21/19 Page 2 of 2 PagelD: 565
Case 2:19-cv-18122-MCA-LDW Documenti12 Filed 10/23/19 Page 1 of 2 PagelD: 298

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
PRIVCAP FUNDING LLC,
Plaintiff
V. SUMMONS IN A CIVIL CASE
SETH LEVINE, ET AL.,
Defendant
CASE

NUMBER: 2:19-CV-18122-MCA-LDW

TO: (Name and address of Defendant):

Red Clay Norse, LLC

c/o Seth Levine

636 South Forest Drive
Teaneck, New Jersey 07666

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States Agency, or an office or employee of
the United States described in Fed. R. civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff
an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are:

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

s/ WILLIAM T, WALSH
CLERK

 

 

ISSUED ON 2019-10-23 09:33:38, Clerk
USDC NID
